Richardson, J.,
filed a dissenting statement to the denial of Respondents’ Motion for Rehearing
in which Johnson, J., joined.
With all due respect, borrowing from the wisdom of Abraham Lincoln, in most cases a lawyer “who represents himself has a fool for a client.” On the heels of being held in contempt by this Court, Respondents decided it might have been prudent to hire counsel to represent them on this matter. They have retained counsel and *158seek rehearing so that their newly retained counsel may present their defense in this matter. I would recommend granting the Respondents’ Motion for Rehearing for that purpose.